Title: To Thomas Jefferson from Harry Innes, 28 December 1793
From: Innes, Harry
To: Jefferson, Thomas



Dr Sir
Kentucky Woodford County Decr. 28th 1793

Your polite and freindly Letter of the 23d. of May did not reach me till sometime in August. Be pleased to accept of my thanks for the freindly part you manifested respecting my Slaves who were captured by the Indians; there was a probability of recovering them; I had no hopes thro’ that channel, neither am I disappointed by the Indians refusing to Treat with our Commissioners.
The campaign is ended with the expenditure of about 1.000000 of Dollars and no point gained. There must be some great defect in the War department, and, from every information I incline to think the Commander in Chief is certainly in fault. He appears to be a man of very moderate abilities, vain, capricious, jealous in the extreme and a Dupe to a few who flatter him, particularly the Quarter Master General, who I am informed said over a Glass of Wine (as he passed thro’ Kentucky) that he had no idea of Œconomising with the public monies; thus sir between the Comr. in Chief and the Q. M. G. the war will be prolonged, our innocent Citizens butchered and the public monies squandered.
The War at present is a source by which the extra provisions raised in this state are consumed, but the inhabitants view that market as of momentary duration and begin to be restless at the delay of the Treaty with Spain relative to the Navigation of the Mississippi; to give you an idea of this subject I now inclose you an address to the Inhabitants of the Western waters, by the Democratic society in this state, which is composed of very respectable characters, this together with a spirited Remonstrance will soon be circulated in this state the western parts of Pensylvania and Virginia; I will inclose you a Copy of the Remonstrance by the next Post, it being now in the Press. To attain this most desirable object I can with certainty assure you that Foreign aid is now offered.
 
We are extremely anxious relative to the deliberations of the present Congress. Most of the Inhabitants of this state are true Republicans and we begin to fear the truth of the observation of a great Patriot in Virginia “that th[is?] Government has an awful squinting at Monarchy.” I respect the President but cannot approve of his mode in removing Consul Duplaine. A power by Implication is a dreadful instrument in the hands of the Executive. I fear I trespass on your patience therefore conclude with every sentiment of respect Dr sir your mo. ob. servt.

Harry Innes

